NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUAN VALENZUELA,                                No.    19-55759

                Petitioner-Appellant,           D.C. No.
                                                2:10-cv-02428-DSF-DFM
 v.

L. SMALL,                                       MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                     Argued and Submitted October 16, 2020
                              Pasadena, California

Before: MURGUIA and LEE, Circuit Judges, and KORMAN,** District Judge.

      On August 1, 1995, Edward Wilkins died after he was shot several times while

riding in a car. On August 23, Pops LeGrone was severely beaten in the parking lot

of a liquor store in Long Beach, California. Soon after, Oscar Thomas was also

assaulted near the same parking lot. Thomas survived, but LeGrone later died from


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
his injuries.

       Petitioner Juan Valenzuela was ultimately charged with various offenses

arising out of these crimes. At petitioner’s trial, the district attorney called two eye-

witnesses, one to each murder. Angela Liner testified that on August 1, 1995 she

saw petitioner firing a gun at three African American men in a Cadillac. She had

been drinking and had taken seizure medication that night. Liner did not come

forward to authorities until her son was arrested in connection with the same crime.

Liner testified that she remained at the scene while police were investigating the

shooting, but she was not interviewed by officers and no other witnesses testified to

her presence during that period. She testified that she had bought two beers, one at

approximately 8 P.M. and one just before the liquor store closed, but a liquor store

employee testified that Liner only purchased one beer at 8 P.M. and did not return.

       Kevin Moran testified that on August 23, 1995 petitioner and a group of

Hispanic men approached him and LeGrone and beat them both with fists and a

baseball bat. Moran had a prior felony conviction and then-pending burglary

charges for which he was offered a very favorable disposition. Nevertheless, Moran

made prior consistent statements to officers at the scene shortly after the beating,

undermining this potential ground for impeachment, and the prosecutor expressly

relied on those statements in his summation.

       Long Beach Police Department (“LBPD”) Officer Julio Alcaraz was not an


                                           2
eyewitness to either murder. Alcaraz testified that on August 1, he saw petitioner

“hanging out” at a known gang spot near the liquor store approximately 35 minutes

before Wilkins was killed. Alcaraz also testified that three weeks later, on August

23, approximately 30 minutes before LeGrone was assaulted, he saw petitioner

walking in the direction of the scene of LeGrone’s beating with Tapia, who was

carrying a “wooden stick” of some kind. Shortly after Alcaraz saw petitioner, he

responded to a call about Thomas being assaulted near the same place where

LeGrone had been beaten. Paramedics had already removed LeGrone from the

scene by the time Alcaraz arrived to find petitioner and Tapia fighting Thomas. Both

were arrested there by Alcaraz and another officer.

      Petitioner, who was convicted of the two murders and the assault, sought

habeas relief in the California state courts, contending that the prosecution had

improperly withheld information about Alcaraz’s criminal conduct that could have

been used to impeach Alcaraz at trial. Specifically, in 2000, some two and a half

years after petitioner was convicted, petitioner learned that at the end of March 1997,

a Deputy Chief of the LBPD contacted the FBI after receiving “credible evidence

implicating [Officer Alcaraz]” in drug trafficking. Alcaraz was eventually indicted,

but not until February 2000 for crimes committed between 1999 and 2000. And

there was no evidence that he committed any offenses prior to 1998.

      The California Court of Appeal held that petitioner failed to make the requisite


                                          3
showing of prejudice under Brady v. Maryland, 373 U.S. 83 (1963) and denied the

petition. Petitioner applied for relief pursuant to 28 U.S.C. § 2254. The district court

held that it was not objectively unreasonable for the California Court of Appeal to

find that petitioner was not prejudiced. On this appeal, petitioner concedes that we

owe the California Court of Appeal’s decision deference, Amado v. Gonzalez, 758
F.3d 1119, 1131 (9th Cir. 2014), unless he can show that it was “objectively

unreasonable,” Wiggins v. Smith, 539 U.S. 510, 521 (2003). We hold that it was not.

      For prejudice to have ensued under Brady, the withheld evidence must be

material to the defendant’s guilt or punishment. Wearry v. Cain, 136 S. Ct. 1002,

1006 (2016); Smith v. Cain, 565 U.S. 73, 75 (2012). Evidence is material if there is

a “reasonable probability” that the result of the proceeding would have been different

had the evidence been disclosed. Kyles v. Whitley, 514 U.S. 419, 433 (1995)

(quoting United States v. Bagley, 473 U.S. 667, 682 (1985)).

      Alcaraz was not an eyewitness to either murder. With respect to Wilkins, the

only support Alcaraz’s testimony offered Liner’s account was to place petitioner

near the crime scene—at a place he was known to spend time—approximately 35

minutes before the shooting.1 The same is true with respect to LaGrone. Moran

provided the eyewitness account of LeGrone’s murder. Alcaraz testified that on



1
 The prosecutor’s closing argument never mentioned Alcaraz’s testimony in
connection with Wilkins’s murder.

                                           4
August 23 he saw petitioner and Tapia walking towards the liquor store about 30

minutes before LeGrone was beaten in the parking lot and that Tapia was carrying a

stick of some kind. The same day, Alcaraz reported that account to LBPD Officer

Chris Rose, and Rose’s written report of the conversation, which he authenticated,

was read into the record. Even setting aside that corroboration, we are not convinced

that the prosecutor placed such emphasis on Alcaraz’s testimony that the possibility

of impeachment gave rise to prejudice. To the extent the prosecutor portrayed

Alcaraz’s testimony as “important,” it is not clear that he was referring to the

LeGrone murder as opposed, in some incoherent way, to the assault on Thomas.

       Nevertheless, whatever words the prosecutor used, the issue turns on whether

the alleged impeachment evidence was sufficient to create a reasonable probability

of a different result. We hold that it was not, for two separate reasons. First, the fact

that Alcaraz saw petitioner shortly before the assault on LeGrone (and his

observation that Tapia was carrying some sort of stick) was corroborated by a

recorded statement that Alcaraz made the same day, two and a half years before trial

and the contemporaneous statements of Moran, enhances the credibility of Alcaraz’s

testimony. Second, and more significantly, the evidence that Alcaraz was involved

in, though not yet convicted of, an unrelated offense was at best weakly probative of

his credibility.

       Indeed, the Federal Rules of Evidence would not permit such a use of such


                                           5
uncharged conduct because it is not “probative of the character for truthfulness or

untruthfulness of the witness.” Fed. R. Evid. 608(b)(1); United States v. Collins, 90
F.3d 1420, 1429 (9th Cir. 1996); cf. United States v. Gross, 603 F.2d 757, 758 (9th

Cir. 1979) (“[P]rior convictions for narcotics offenses are not technically within the

concept of [c]rimen falsi, and . . . were inadmissible unless the Government bore its

burden of proving that the probative value of the prior convictions for impeachment

purposes exceeded the prejudicial effect of their admission.”) (emphasis added).

While California grants trial courts the discretion to allow the use of any uncharged

conduct involving moral turpitude for impeachment, including drug trafficking,

People v. Harris, 118 P.3d 545, 565 (Cal. 2005), the California Supreme Court has

recognized that one of a number of considerations that a judge should take into

account is that uncharged conduct is “generally [] less probative of immoral

character or dishonesty” than a past conviction. People v. Clark, 261 P.3d 243, 307

(Cal. 2011). Moreover, “the latitude [the California Evidence Code] allows for

exclusion of impeachment evidence . . . is broad” and “a reviewing court ordinarily

will uphold the trial court’s exercise of discretion.” Id. Alcaraz’s conduct was not

only uncharged, it was also collateral. Thus, even if this information had been

disclosed, it is at best uncertain that the trial judge would have allowed its use for

impeachment. If it could not have been so used, it could not have affected the

verdict. See Kyles, 514 U.S. at 435 (explaining that a Brady violation requires, a


                                          6
“showing that the favorable evidence could reasonably be taken to put the whole

case in such a different light as to undermine confidence in the verdict”).

      In sum, it was objectively reasonable for the Court of Appeal to conclude that

the availability of evidence to impeach Alcaraz would not have given rise to a

reasonable probability of a different result.

      AFFIRMED.




                                           7